Citation Nr: 0320281	
Decision Date: 08/14/03    Archive Date: 08/25/03

DOCKET NO.  02-10 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
residuals of a right acromioclavicular (AC) separation.  

2.  Entitlement to a compensable evaluation for right hallux 
valgus.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M.Cooper, Counsel



INTRODUCTION

The veteran served on active duty from July 1967 to July 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 RO decision which 
denied an increase in a 30 percent rating for service-
connected residuals of a right AC separation and denied a 
compensable evaluation for right hallux valgus.  In September 
2002, the Board remanded the case to the RO in order to 
schedule a Board hearing at the RO.  Pursuant to the Board's 
September 2002 remand, the veteran was scheduled to appear at 
a hearing before a Veterans Law Judge in April 2003.  In an 
April 2003 statement, the veteran informed the RO that he 
wished to withdraw his request for a hearing and the case was 
subsequently withdrawn from the Travel Board docket.  In a 
separate statement, the veteran noted that he was to undergo 
a surgical procedure on his feet shortly before the scheduled 
hearing.  He indicated that he wished to reschedule his 
hearing.  Thus, in a May 2003 Board remand, it was noted that 
the veteran demonstrated good cause for rescheduling and his 
motion to reschedule was granted.  In a May 2003 Report of 
Contact form, it was noted that the veteran was contacted by 
telephone and stated that he did not want to wait for a Board 
hearing.  Since the veteran has effectively withdrawn his 
request for a hearing, the Board will proceed with its review 
of the issues on appeal.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  Hallux valgus of the right foot is manifested by some 
abnormal angulation and evidence of prior surgery and 
subjective complaints of pain and swelling; neither severe 
hallux valgus equivalent to amputation of the great toe or 
resection of the metatarsal head is clinically demonstrated, 
and painful motion is not found on examination.  

3.  The veteran's service-connected right shoulder disability 
(major upper extremity) is manifested primarily by subjective 
complaints of pain, weakness and swelling.  The recent 
clinical evidence reflects some decreased range of motion and 
weakness and tenderness on adduction.

4.  The clinical evidence does not show that the right 
shoulder is ankylosed, that right shoulder abduction is 
limited to 25 degrees from the side, that there is 
malunion/nonunion/fibrous union of the right humerus, or that 
there is loss of the right humeral head.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable 
evaluation for hallux valgus of the right foot have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5280, 5284 (2002).  

2.  The criteria for a rating in excess of 30 percent for the 
service-connected residuals of AC separation of the right 
shoulder have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5200, 5201, 5202 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 3.159, 
3.326.  The VCAA and its implementing regulations provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, including obtaining 
medical examinations or opinions if necessary.  VA is not 
required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  See id.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See id.  The United States Court of Appeals for Veterans 
Claims (Court) has emphasized VA's duty to inform the 
claimant as to what evidence is needed and who is to obtain 
it.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record shows that VA has met its duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claims.  The claims file contains the veteran's service 
medical and VA treatment records.  In addition, a VA 
examination has been conducted.  The veteran has not reported 
the existence of any relevant evidence that is not associated 
with the claims file.  

The record also shows that the veteran has received the 
notice required by the new law and regulations.  The veteran 
and his representative have received rating decisions, and 
statements of the case (SOCs).  These documents together 
relate the law and regulations that govern the veteran's 
claims.  These documents list the evidence considered and the 
reasons for the determinations made regarding those claims.  
In correspondence dated in May 2001, the veteran was 
specifically advised of the notice and duty to assist 
provisions of the VCAA.  In addition, the veteran and his 
representative were informed of what evidence was needed to 
substantiate his claims, and whether the veteran or VA would 
be responsible for obtaining the evidence.  

II.  Factual Background

Historically, service connection for right hallux valgus was 
granted in a December 1970 RO decision with a 0 percent 
(noncompensable) evaluation.  In April 1980, service 
connection for residuals of a right AC separation was granted 
with a noncompensable rating.  In a February 1998 rating 
decision, the evaluation for residuals of the right AC 
separation was increased to 30 percent disabling.  

Private treatment records dated from February 1993 to 
November 2000 were submitted.  Such records primarily refer 
to treatment for chronic back problems and other 
disabilities.  Records also show that the veteran was seen 
for a chronic right shoulder disability.  In particular, a 
July 2000 record shows that the veteran complained of 
shoulder pain and some dysesthesias down his arm.  On 
physical examination, he was able to forward elevate to about 
145 degrees.  He could adduct and internally rotate to about 
L5.  No signs of subscapularis rupture were shown. The 
veteran demonstrated tenderness over the AC joint.  A 
positive impingement sign and positive crossed adduction sign 
were noted.  Diagnostic impressions included AC arthritis and 
impingement syndrome.  

The report of a VA examination, conducted in February 2001 by 
QTC Medical Services reflects the veteran originally injured 
his right shoulder during service.  He reported that his 
shoulder symptoms improved over the years but began to worsen 
in 1981 or 1982.  The veteran related that he noted minimal 
improvement after he had a steroid injection into his right 
shoulder about two months ago.  He reported that his right 
shoulder symptoms included pain, weakness, stiffness, 
recurrent subluxation, swelling, inflammation, instability, 
locking, fatigue, dislocation, and lack of endurance.  He 
noted that he had pain on movement and loss of use of his 
right shoulder down to his hand.  He said that he could not 
turn his neck and that he had headaches.  

The veteran related that he had constant right shoulder pain 
but also experienced excruciating flare-ups that included 
increasing pain down his right arm, with numbness.  He said 
that flare-ups were relieved by medication.  He related that 
during flare-ups he could perform minimal activities at home.  
With regard to his right foot disability, the veteran related 
that he had a long history of hallux valgus.  He said that he 
experienced swelling and pain, particularly at the site of 
prior surgery.  He stated that he had pain stiffness and heat 
at rest.  With standing and walking, he reported pain, 
weakness, swelling, redness and lack of endurance.  He 
described the pain as "horrible" and constant.  He noted 
that he received surgery for the right foot in 1969, 
initially with a good response.  

On physical examination, it was noted that the veteran's gait 
was abnormal in that he walked very slowly.  Examination of 
the right shoulder joint revealed pain at 70 degrees of 
external rotation.  Weakness and tenderness were noted on 
abduction.  Popping and crepitus of the joint were noted.  
Range of motion testing of the right shoulder revealed 
flexion from 0 to 150 degrees, abduction from 0 to 80 
degrees, external rotation from 0 to 80 degrees, and internal 
rotation from 0 to 5 degrees.  

Physical examination of the foot revealed abnormal weight 
bearing signs, including calluses on the posterior sole of 
his right foot.  Breakdown was noted, with onychomycosis of 
the right great toe and fungal elements of the right foot.  
No unusual shoe-wear pattern or other abnormal weight bearing 
was noted.  Examination of the foot did not reveal signs of 
painful motion, edema, instability, weakness, or tenderness 
of the right foot.  No deformities of hammertoes, high 
arches, or claw feet were present.  Angulation of the first 
metatarsalphalaneal joint was 20 degrees on the right.  

The veteran required corrective shoes.  Neurological 
examination was normal.  X-ray studies of the right foot 
showed erosive changes on both sides of the first MTP joint.  
Right clavicle X-ray was normal.  Diagnoses included 
residuals of a right AC separation and right foot hallux 
valgus.  The examiner noted that the veteran's daily 
activities were limited but it was unclear the degree to 
which his service-connected disabilities contributed to a 
further reduction in his activities.  



III.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2002).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2002).  However, the Board will consider 
only those factors contained in the rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2002).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that for disabilities evaluated on the basis of limitation of 
motion, VA was required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2002), pertaining to functional impairment.  

The Court instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination.  Such inquiry was not 
to be limited to muscles or nerves.  These determinations 
were, if feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.  

A.  Right Foot Disability

The veteran's service-connected right foot disability has 
been evaluated in accordance with 38 C.F.R. § 4.71a, 
Diagnostic Code 5280 which provides that severe unilateral 
hallux valgus warrants a 10 percent evaluation if the extent 
of disability is equivalent to amputation of the great toe.  
A 10 percent evaluation is also warranted for postoperative 
unilateral hallux valgus with resection of the metatarsal 
head.  38 C.F.R. § 4.71a, Diagnostic Code 5280.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5284 moderate 
residuals of foot injuries warrant a 10 percent evaluation.  
A 20 percent evaluation requires moderately severe residuals 
of foot injuries.  38 C.F.R. § 4.71a, Diagnostic Code 5284 
(2002).  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirement for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  

The Board observes in this instance that the veteran has 
complaints of pain, swelling and lack of endurance in the 
right foot, especially upon standing or walking.  It was 
noted on examination in February 2001 that abnormal 
angulation with evidence of prior surgery was demonstrated.  

The Board acknowledges the veteran's complaints of right foot 
pain and functional loss resulting therefrom.  However, 
beyond the physical changes and the subjective complaints 
noted above, it is not demonstrated that there are other 
objectively manifested findings of pathology to support more 
than a noncompensable rating for right hallux valgus.  

Given the normal weight bearing, other than calluses, and 
function reported on the recent examination, a disability has 
not been clinically indicated which is equivalent to 
amputation of the great toe.  In this regard he has normal 
weight bearing.  Moreover, he has had no resection of the 
metatarsal head.  

He now complains of pain and swelling, the record does not 
show that he has sought any consistent treatment in this 
regard, and no painful motion, edema, instability, weakness 
or tenderness has been objectively observed on recent 
examination.  

While examination of the right foot has disclosed that the 
veteran's gait was slow, no unusual shoe-wear pattern or 
other abnormal weight bearing signs, other than calluses, 
were noted.  The applicable Diagnostic Codes do not appear to 
be based on limitation of motion.  However, the Board thus 
finds that while the service-connected right foot disability 
may be symptomatic to some extent, the recent examination 
showed none of the factors that would warrant a compensable 
evaluation under DeLuca.  

Therefore, absent a finding or more objectively manifested 
pathology as stipulated by Diagnostic Code 5280, or any 
clinical indication that the right foot impairment equates to 
moderate foot disability under Diagnostic Code 5284, it is 
found that the service-connected foot disability does not 
warrant a compensable evaluation under any applicable rating 
criteria.  An increased rating for right hallux valgus must 
therefore be denied.  

B.  Right Shoulder Disability

Diagnostic Code 5201 provides for a 30 percent evaluation 
where motion of the major arm is limited to midway between 
the side and shoulder level, and a 40 percent evaluation 
where motion of the major arm is limited to 25 degrees from 
the side.  

Diagnostic Code 5202 concerns both recurrent dislocation of 
the scapulohumeral joint and impairment of the humerus.  A 30 
percent evaluation requires malunion of the humerus of the 
major upper extremity with marked deformity or recurrent 
dislocation at the scapulohumeral joint with frequent 
episodes and guarding of all arm movements.  A 50 percent 
evaluation requires fibrous union of the humerus.  A 60 
percent evaluation requires nonunion of the humerus (a false, 
flail joint).  An 80 percent evaluation requires loss of the 
head of the humerus (flail shoulder).  

Diagnostic Code 5200 provides that a 30 percent evaluation 
may be assigned for favorable ankylosis of the scapulohumeral 
joint of the major upper extremity.  Ankylosis is considered 
favorable when the shoulder is in abduction at 60 degrees and 
the individual can reach his/her mouth and head.  A 40 
percent evaluation requires ankylosis that is intermediate 
between favorable and unfavorable.  A 50 percent evaluation 
requires unfavorable ankylosis when abduction is limited to 
25 degrees from the side.  

The most recent clinical findings with respect to the 
service-connected right shoulder disability reflects that the 
veteran is able to raise his right arm significantly beyond 
25 degrees from the side, as evidenced by flexion to 150 
degrees and abduction to 80 degrees on VA examination in 
February 2001.  No pain or weakness was reported prior to 
reaching 80 degrees of flexion.  Therefore, a higher 
evaluation is not warranted on the basis of DeLuca factors.  
38 C.F.R. § 4.71a, Diagnostic Code 5201.  

Moreover, the Board notes that the clinical findings do not 
disclose that he has ankylosis of the scapulohumeral 
articulation.  Ankylosis is "immobility and consolidation of 
a joint due to disease, injury, or surgical procedure."  
Colayong v. West, 12 Vet App 524 (1999) (citing DORLAND'S 
ILLUSTRATED MEDICAL DICTIONALRY (28TH Ed. 1994) at 86).  The 
veteran retains significant motion of the joints.  Therefore, 
the Board can find no basis under Code 5200 to grant the 
veteran an evaluation in excess of 30 percent.  

Moreover, there is no evidence of malunion of the humerus 
such to warrant a higher evaluation under Code 5202.  The 
recent X-ray examination was within normal limits.  Thus, the 
Board concludes that the veteran is not entitled to a higher 
disability evaluation under any other potentially applicable 
disability code for the right shoulder.  An increased rating 
in this regard must thus be denied.  





							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an increased (compensable) rating for right 
hallux valgus is denied.  

Entitlement to an evaluation in excess of 30 percent for 
residuals of a right AC separation is denied.  



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.  


 

